KNIGHT, District Judge.
This is a motion for summary judgment in a suit brought under the provisions of sections 270a, 270b, and 270c of 40 U.S.C.A. The questions presented in United States, for the use of J. H. Welch Co., Inc. v. Fleisher Engineering & Construction Co., D.C., 30 F.Supp. 961, decided herewith,are raised. What was said in that case with reference to the service of notice by registered mail is applicable here. Service was there, as it is here held to be sufficient.
On the question of the claim a slightly different question is involved. The’ so-called notice is directed to the Project Engineer, but service of a copy of the notice was made upon the Fleisher Engineering & Construction Company. The particulars of the claim are sufficient to meet the requirements of the statute, and it is thought that the effect is the same as though the claim were directed to Fleisher Engineering & Construction Company. The latter company, the contractor, was fully informed of the alleged liability.
The motion is denied.